OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 18, 1964, under the name of Edward George Stahl.
On July 17, 1979 respondent was sentenced to nine months *83in the New York Correctional Institution for Men after being found guilty, upon a jury verdict, in the Supreme Court, New York County, of the crime of criminal contempt in the first degree, a class E felony (see Penal Law, § 215.51).
Pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.